Exhibit OPTI CANADA INC. Report of Voting Results (Section 11.3 of National Instrument 51-102) In accordance with section 11.3 of National Instrument 51-102 Continuous Disclosure Obligations, this report describes the matters voted upon and the outcome of the votes at the annual meeting of shareholders of OPTI Canada Inc. (the "Corporation") held on April 28, 2009 in Calgary, Alberta: Outcome of Vote The appointment of PricewaterhouseCoopers LLP, Chartered Accountants, to hold office until the close of the next annual meeting of shareholders at such remuneration as may be fixed by the directors of the Corporation Carried Fixing the number of directors to be elected at Six (6) Carried For: Withheld: The election of the following nominees as directors of the Corporation to hold office until the next annual meeting of shareholders: IAN DELANEY 74,853,647 2,378,431 CHARLES L. DUNLAP 67,134,639 10,097,439 EDYTHE (DEE) MARCOUX 77,157,138 74,940 CHRISTOPHER SLUBICKI 76,942,869 289,209 JAMES M. STANFORD 77,070,964 161,114 BRUCE WATERMAN 77,057,836 174,242 On the extension of the Corporation’s Shareholder Rights Plan as set forth in the Proxy Circular Carried
